Citation Nr: 0125776	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability. 

2.  Entitlement to an increased evaluation for right knee 
chondromalacia with early arthritic changes, evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for left knee 
chondromalacia with early arthritic changes, evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
October 1961, May 1962 to March 1970, September 1970 to 
August 1985, with some prior National Guard service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which increased the evaluation for the 
veteran's service connected knee disabilities to 10 percent, 
effective February 1996, the date of the claim.  Service 
connection for obstructive pulmonary disease (claimed as a 
breathing problem) was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
any objective evidence of a chronic respiratory disability.

3.  The veteran's current chronic respiratory disability was 
not shown until approximately 15 years after service.  

4.  The evidence of record does not show that the veteran's 
current chronic respiratory disability is related to his 
active service or any complaints, findings, symptoms, or 
diagnoses in his service medical records. 

5.  The veteran's right knee disability is manifested by some 
limitation of motion and pain on use, without clinical 
demonstration of subluxation or instability.

6.  The veteran's left knee disability is manifested by some 
limitation of motion and pain on use, without clinical 
demonstration of subluxation or instability.


CONCLUSIONS OF LAW

1.  Service connection for a chronic respiratory disability 
is not warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
1110, 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for right knee chondromalacia with early arthritic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 and 5257 (2001); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for left knee chondromalacia with early arthritic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 and 5257; 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran maintains that he now has a chronic respiratory 
disability that began in the service, caused in part by 
exposure to chemicals while in the Air Force.  He also 
contends that the current 10 percent evaluations assigned for 
his knee disabilities do not adequately reflect the severity 
of those disabilities.  Therefore, a favorable determination 
has been requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claims, as well as the evidence of record, by a December 1999 
statement of the case and supplemental statements of the case 
dated in December 1990 and May 2000.  VA has also conducted 
relevant examinations and obtained medical opinions.  

As noted below, the veteran has reported outpatient medical 
treatment at Tinker Air Force Base in approximately 1960.  No 
corresponding records are in his claims file.  Nevertheless, 
the Board finds that the RO has obtained all available 
service medical records.  Correspondence from the ARPERCEN, 
dated and received in June 1986, indicates that no additional 
medical records were on file.  Additional correspondence from 
the National Personnel Records Center, dated and received in 
June 1986, provides that all available service medical 
records had been forwarded. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate these claims.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this claim.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

The veteran's service medical records do not include any 
records from 1959 to 1961.  Service medical records from his 
next enlistment are in the record.  A May 1962 report of 
medical examination provides that the veteran's lungs and 
chest, and heart, were normal on clinical evaluation.  No 
pertinent defects or diagnoses were identified.  A May 1962 
report of medical history indicates that the veteran denied 
shortness of breath, pain or pressure in chest, and 
palpitation or pounding heart.  The physician's summary 
section is negative for pertinent summary and elaboration.  

The veteran's service medical records show some complaints of 
chest pain with no findings pertinent to his current claim.  
A cardiologist saw him in October 1982 at Darnell Army 
Hospital with no findings relevant to his lungs or breathing.  
He complained of chest pain on two occasions in 1983, once 
during a treadmill stress test.  No lung condition or 
breathing problem was diagnosed.  Testing to determine 
whether the veteran had residuals of childhood rheumatic 
fever were negative.  

Regarding smoking, in March 1978 it was noted that the 
veteran smoked one to two packs of cigarettes per day.  In 
May 1983, it was noted that the veteran smoked two packs of 
cigarettes per day and had done so for 35 years.  At a 
separation date in May 1983, it was noted that he smoked two 
packs of cigarettes per day.

The reports of the periodic medical examinations conducted 
throughout the veteran's service are negative for any 
clinical findings pertaining to the lungs.  The report of the 
veteran's final June 1985 separation report of medical 
history indicates that he complained of shortness of breath 
and pain or pressure in chest.  The physician's summary 
indicates in pertinent part anterior sharp chest pain, worked 
up at Darnell, ? heart pain; and short of breath with 
exercise.  Notes also indicate treatment for chest pains at 
Darnell Hospital in September 1980.  The report of the 
veteran's June 1985 report of separation medical examination 
reflects that his lungs and chest were normal on clinical 
evaluation.  No pertinent defects or diagnoses were 
identified.

Regarding post-service treatment records, VA outpatient 
records show that in July 1998 it was noted that the veteran 
had degenerative joint disease of the knees.  There was no 
swelling or tenderness over the knees.  The veteran said that 
the pain medication for his legs was not helping.  The 
veteran's Naprosyn was changed to piroxicam.  In February 
1999, the veteran complained of pain in the legs, especially 
in the morning.  No pertinent findings or assessment were 
provided.  The veteran complained of pain in the arms and 
left arm in March 1999.  He said that the pain in the legs 
was a 3 out of 10.  In August 1999, it was noted that the 
veteran had degenerative joint disease of the knees.  No 
pertinent findings or assessment were provided.  In February 
2000, it was noted that the veteran had chronic knee pain.  
No pertinent findings or assessment were provided. 

Regarding post-service VA examinations, the report of a March 
1986 VA general physical examination was negative for 
findings or diagnoses pertaining to the lungs.

The report of a May 1999 VA respiratory examination reflects 
that the examiner reviewed the veteran's claims file and was 
unable to find any indication or documentation therein 
concerning any type of shortness of breath or respiratory 
problems in the past.  The veteran denied any hospitalization 
for lung problems, or incapacitation.  He complained of 
shortness of breath on exertion.  The veteran stopped smoking 
in August 1998.  His smoking history was 75-pack years.  (The 
Board notes pack years are determined by multiplying the 
number of packs of cigarettes consumed per day per year times 
the number of years of cigarette consumption.)  Radiographic, 
examination and pulmonary findings were provided.  The 
pulmonary findings were interpreted to include moderate COPD 
and mild restrictive lung disease.  The final diagnosis was 
moderate obstructive lung disease and mild restrictive lung 
disease.  

The report of a May 1999 VA orthopedic examination reflects 
that the veteran complained of occasional swelling of the 
right knee, chronic stiffness especially when changing 
positions, locking on a daily basis, and giving way 
infrequently.  He complained of chronic right knee pain, with 
two days a week being better and five days a week being 
worse.  The best time of the day regarding pain was noon.  On 
a scale from 1-10, on a good day, pain at noon would be a 1 
with the rest of the day a 3.  On a worse day, pain at noon 
would be a 5 with the rest of the day at 10.  The veteran 
said that weather changes altered the pain, particularly 
damp, cold weather.  Current medication for this disability 
included Tylenol, fioricet and piroxicam.  The veteran had 
been using a cane for approximately the last seven months.  

Turning to the left knee, the veteran admitted to rare 
swelling.  He reported chronic stiffness to the knee 
particularly worse in the early morning upon first arising 
and in the late evening.  He reported locking twice a week, 
infrequent giving way, and pain slightly reduced than in the 
right knee.  Changes in the weather altered the pain.  

On examination, each knee was basically the same.  Range of 
motion was zero to 120 degrees bilaterally.  In both the zero 
and 30 degrees positions there was no valgus or varus 
abnormality noted.  There was no laxity to ligaments noted 
using the Apley, Lachman or McMurray tests.  There was 
tenderness to the tendons of the legs bilaterally, worse on 
the right than the left.  Direct pressure of pressing the 
patella into the femoral groove did not stimulate complaints 
of pain.  The veteran was able to squat but had great 
difficulty squatting greater than 50 percent and had 
difficulty arising from the squatting position.  With range 
of motion, there was crepitus and popping throughout the 
whole range of motion.  There were several catching actions 
noted from 40 to 10 degrees, bilaterally.  The veteran was 
able to stand on his toes and had difficulty standing on his 
heels.  Gait was a bilateral stiff knee type.  Musculature 
was essentially equal bilaterally.  There appeared to be a 
slight decrease in strength bilaterally but muscle tone 
appeared good.  Guarding was particularly noted with the 
areas of the catching.  Radiographic examination showed early 
degenerative osteoarthritis, with slight narrowing of the 
patellofemoral and femorotibial joints bilaterally.  The 
diagnosis was service connection, bilateral knees, for 
chondromalacia.  The veteran appeared to now have chronic 
tendonitis and early degenerative osteoarthritis as noted by 
the narrowing of the joints bilateral.  Residuals were as 
stated in the report.  

During a March 2000 hearing at the RO, the veteran testified 
that while in the service he tried to do well on respiratory 
tests in order to help his career.  Transcript (T.) at p. 2.  
He had no respiratory problems prior to service.  He did 
smoke in service.  He had received no other treatment other 
than from the military and VA.  T. at p. 3.  The veteran said 
that he had respiratory problems while in the Air Force in 
1960 and 1961.  T. at p. 4.  He was not sure if he reported 
them at his discharge from the Air Force but at any rate they 
were not recorded.  T. at pp. 1-2.  His symptoms were 
shortness of breath and chest pains.  He was exposed to many 
chemicals while in the Air Force when he worked in the engine 
build-up shop from 1959 to 1961.  He was not provided masks 
or suits.  T. at p. 4.  During his time in the Air Force he 
had coughs and then chest pains during breathing.  T. at p. 
5.  He said that when he entered the Army in 1962 he did not 
note shortness of breath in order to get accepted.  T. at p. 
6.  He chose not to seek treatment, for the same reason, 
although he had symptoms throughout the rest of his service.  
T. at pp. 7-8.  He did not seek treatment for his lungs 
within the first year after his discharge.  T. at p. 9.  He 
had only sought treatment recently at the Poplar Bluff VAMC, 
within the last two or three years.  T. at p. 10.  

The veteran said that he walked with a cane.  He was able to 
squat but had difficulty getting back up.  He had pain on 
motion and swelling.  T. at p. 11.  To treat the swelling, he 
would lay down for two or three hours.  He could not sit on a 
chair at that point.  He rarely used over-the-counter pain 
medications.  T. at p. 12.  He said that at first his right 
leg had worsened more, but now his left leg was worse.  He 
had not received any private treatment, and had only been 
treated at the Poplar Bluff VAMC.  Since May 1999, he had 
only been there for routine visits.  T. at p. 13.  He said 
that the arthritis seemed worse in the left leg than the 
right leg.  He did not use braces for either leg.  T. at p. 
14.  He had some instability and recently one of his knees 
had given out completely and he had fallen.  T. at p. 15.  He 
felt less strong in his legs now, because he could not stand 
up for long.  T. at p. 17.  

The veteran and his wife testified during a hearing before 
the undersigned Board member in July 2001.  He said that he 
could walk about ten feet before experiencing knee pain, and 
that he could experience pain upon immediately standing from 
his bed.  T. at p. 3.  When sitting or driving, he had to 
shift his weight, and felt shooting pains and burning 
sensations from below the knee up to the hips.  If he sat on 
one side for too long it cut off his circulation.  Weight on 
his left hip sent pain down his leg.  The veteran related 
that he felt weakness in his knees and legs continuously.  T. 
at p. 4.  He felt instability on a regular basis.  T. at pp. 
4-5.  He testified that he limped regularly and had problems 
with bilateral knee range of motion.  He no longer walked his 
dog and could not walk up stairs.  T. at p. 5.  He sometimes 
needed assistance form his wife, especially when walking down 
stairs because of the pain and his fear of falling.  He had 
trouble walking on any incline.  The pain from his knees 
sometimes woke him up from sleep and he rarely had more than 
four hours of sleep at one time.  He used medicine for the 
knee pain.  T. at p. 6.  This included three tablets a day of 
Ibuprofen.  The veteran was not currently working and said 
that because of his knees he did not think he would be able 
to work if he needed to get up from a desk or move around.  
T. at p. 7.  

The veteran's wife said that she had been married to the 
veteran for over 24 years and was a licensed practical nurse.  
She stated that the veteran had weakness in his knees and had 
fallen more than once and then needed her to help him get up.  
He did not walk the dogs or go outside of the house much, 
because it was on a slight hill.  Activities such as swimming 
were to painful for him.  His sleep was at times only from 15 
or 20 minutes to two hours, because of the pain in his legs.  
T. at p. 8.  

The veteran said that he had received all of his post-service 
medical treatment at the Polar Bluff VAMC.  He reported that 
a store-bought knee brace had not helped and that his knees 
could give out and not support his weight.  T. at pp. 9-10.

The veteran said that he first experienced his breathing 
problems in 1960 at Tinker Air Force Base and was diagnosed 
with emphysema at that time.  He was now able to breath in 
but not out, and tests at Poplar Bluff VAMC were negative.  
T. at p. 11.  He believed that his respiratory problems began 
while at Tinker because he had not had such problems before.  
He said that he now had problems breathing on a daily basis 
with activity, such as walking across the room.  His 
breathing problems did not interfere with his sleep.  

The veteran's wife said that he sometimes used her asthma 
inhaler to treatment his shortness of breath.  Any exertion 
for more than a short period of time made him lose his 
breath.  T. at p. 12.  

The veteran said that at Tinker he was treated at the base 
hospital.  He said that the RO told him that no such records 
were with his service medical records.  He said that many 
things from service in general don't make it into a veteran's 
claims file.  The veteran said that while at Tinker he was 
only treated as an outpatient.  T. at p. 13.  No radiographic 
examinations were taken at Tinker.  The veteran said that he 
did not seek medical treatment too often in the military 
because it was bad for one's career.  He was smoking while at 
Tinker and had begun in 1955 while in the National Guard.  He 
got hooked because the military encouraged smoking.  T. at p. 
14.  He had stopped smoking for two years, had recently 
smoked for three weeks, and had quit again.  T. at pp. 14-15.  

The veteran's wife said that she had observed the veteran 
have shortness of breath while on active duty.  Since they 
were married, his wheezing and coughing had increased and 
steadily grown worse.  The veteran said that he did not seek 
treatment for his respiratory problems other than in 1960 
because he was afraid to hurt his career.  T. at p. 15.  

Legal Analysis

Entitlement to service connection for a chronic respiratory 
disability.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that in the instant appeal, the veteran 
alludes to starting the use of nicotine products due to the 
encouragement of the military.  In this regard, on July 22, 
1998, the President signed into law legislation which added a 
new section to Title 38 of the United States Code, 38 
U.S.C.A. § 1103, which prohibits service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
during the veteran's service.  That statute applies only to 
claims filed after June 9, 1998.  As the veteran's claim for 
service connection for a respiratory disability was filed 
after June 9, 1998, service connection for a respiratory 
disability may not be analyzed secondary to the use of 
tobacco products.  38 U.S.C.A. § 1103 (West 1991 & Supp. 
1999).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for a chronic respiratory disability.  

First, the veteran's service medical records are negative for 
clinical findings or diagnoses of any lung or pulmonary 
abnormalities.  The Board recognizes that the service medical 
records from his Air Force service are not available.  
Nevertheless, clinical testing in May 1962 was negative for 
pertinent complaints, findings, symptoms, or diagnoses.  The 
remainder of the veteran's service medical records do include 
some complaints of chest pain, but these were not considered 
to be related to his lungs and did not result in pulmonary 
diagnoses.  Similarly, the veteran's inservice complaints of 
shortness of breath did not result in pulmonary diagnoses.  

The Board recognizes the veteran's testimony that he 
purposefully neglected to report his pulmonary problems while 
on active duty, and therefore the lack of findings in his 
service medical records is not material.  With respect to the 
credible testimony of the veteran and his wife, the service 
medical records document that objective, clinical evaluations 
were nevertheless conducted during the veteran's service.  
These examinations are negative for any findings or diagnoses 
relating to the veteran's lungs or breathing.  While the 
Board does not doubt that the veteran and his spouse recall 
the presence of respiratory symptoms in service, the Board 
attaches greater weight to the clinical evidence that failed 
to demonstrate a respiratory disability in service.  
Likewise, while the veteran recalls that he was diagnosed 
with emphysema in service in the early 1960's, lay 
recollection of a medical diagnosis is not sufficient to 
establish the diagnosis as a medical fact.  While the Board 
acknowledges that the clinical records from this period are 
not of record and unobtainable, the Board must point out that 
the recollection of the diagnosis is not only not supported 
by contemporary evidence through no fault of the claimant, 
but it also stands in contradiction to the subsequent 
clinical evidence and specific evaluation for respiratory 
complaints.  Those evaluations did not demonstrate a chronic 
respiratory disability, including emphysema.  The Board finds 
this later clinical evidence is simply overpowering in this 
matter. 

The Board acknowledges that the medical evidence indicates 
that the veteran currently has chronic obstructive lung 
disease and mild restrictive lung disease.  Nevertheless, the 
medical evidence fails to provide a diagnosis for this 
condition prior to 1999, which was nearly 15 years after his 
active service.  Moreover, there is no medical evidence, such 
as a medical opinion, that it is at least as likely as not 
that the veteran's current lung disability is related to his 
active service or to the complaints, findings, symptoms, or 
diagnoses noted in his service medical records.    Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Given the absence of 
evidence in the service medical records of a respiratory 
disability and the very long period between service and the 
initial diagnosis of a respiratory disability, the Board as 
noted above does not find that a further VA examination or 
opinion is necessary to decide the case. 

The Board recognizes the testimony by the veteran that his 
breathing problems began on active duty, possibly as a result 
of his exposure to chemicals.  Insofar as it describes 
observable symptoms, this testimony is relevant.  
Nevertheless, as a layperson the veteran is not competent to 
provide opinions requiring medical knowledge, such as a 
question of medical causation or medical diagnosis.  Id.  
Therefore, his opinion that his breathing problems began 
during his service is not material.

The veteran's wife is a medical professional, and as a result 
she is competent to offer opinions as to medical causation.  
Id.  However, she has not offered any medical explanations or 
pointed to any medical objective medical findings in the 
record to support her implicit testimony that the veteran's 
shortness of breath that she observed during his active duty 
is related to his current pulmonary disability.  What is 
necessary for the veteran's claim is not additional testimony 
as to his inservice symptoms.  What is necessary is medical 
evidence linking his inservice complaints of shortness of 
breath to his current pulmonary diagnoses.  The testimony of 
the veteran's wife does not provide such evidence.  

In light of the foregoing, service connection must be denied 
for a chronic pulmonary disability. 

Entitlement to increased evaluations for bilateral knee 
chondromalacia with early arthritic changes, each evaluated 
as 10 percent disabling.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The RO has evaluated each of the veteran's knee disabilities 
as 10 percent disabling under Diagnostic Code 5257, by 
analogy to impairment of the knee with slight recurrent 
subluxation or lateral instability.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Diagnostic Code 5257.

An evaluation of 20 percent is also warranted by limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees.  Diagnostic Codes 5260 and 5261 (2001).  A 20 
percent evaluation is also warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint, or impairment of the tibia and 
fibula, consisting of malunion with moderate knee or ankle 
disability.  Diagnostic Codes 5258 and 5262 (2001). 

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  VAOPGCPREC 9-
98.  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint. 38 C.F.R. § 4.45(f) 
(2001).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Given that the veteran's knees have been evaluated for 
subluxation and instability, and there is evidence of 
bilateral arthritis, he is theoretically entitled to two 
evaluations for each knee.  Based on a thorough review of the 
record, the Board finds that the preponderance of the 
evidence is against entitlement to compensation greater than 
a single evaluation of 10 percent for each knee.  

First, the Board finds that there is no evidence that the 
veteran's non-arthritic disabilities (such as chondromalacia 
and chronic tendonitis) even warrant compensable evaluations.  
The most recent VA examination reflected that there was no 
laxity to ligaments noted using the Apley, Lachman or 
McMurray tests.  Despite the veteran's testimony as to his 
knees giving out, his VA outpatient records provide no 
evidence of findings or complaints of subluxation or lateral 
instability at any time since his last VA examination.  Thus, 
compensable evaluations are not warranted under Diagnostic 
Code 5257.  In addition, there is no medical evidence that 
either knee is characterized by dislocated semilunar 
cartilage.  Thus, compensable evaluations are not warranted 
under Diagnostic Codes 5258 and 5262.

Turning to the veteran's arthritis of the knees, the Board 
finds that there is no evidence that such arthritis warrants 
evaluations in excess of 10 percent for either knee.  
Diagnostic Codes 5003 and 5010.  The report of the most 
recent VA examination reflects that range of motion was zero 
to 120 degrees bilaterally, which is noncompensable under 
Diagnostic Codes 5260 and 5261.  Despite the veteran's 
credible testimony as to continuing limitation of range of 
motion, his VA outpatient records provide no findings 
regarding limitation of motion since his last VA examination.

The Board has considered whether the veteran's associated 
bilateral knee pain, including on use and flare-ups, is 
productive of additional functional loss, pursuant to 
sections 4.40 and 4.45, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board recognizes the veteran's credible 
complaints of bilateral knee pain, as well as his use of a 
cane and various prescription pain killers.  However, the 
Board finds that the veteran's complaints and symptoms are 
adequately contemplated by the current 10 percent 
evaluations, for each knee, under Diagnostic Codes 5010-5003.  
In this regard, the Board notes that the veteran's 
objectively demonstrated limitation of motion is 
noncompensable, bilaterally, and that additional functional 
impairment of either knee due to pain or weakness comparable 
to ankylosis, leg flexion limited to 30 degrees or leg 
extension limited to 20 degrees, is not shown by the evidence 
of record.  Therefore the Board concludes that no more than a 
10 percent evaluation under Diagnostic Codes 5010-5003, for 
noncompensable limitation of motion of a major arthritic 
joint, is warranted for arthritis of each knee.  See Johnson, 
9 Vet. App. at 7; DeLuca, 8 Vet. App. at 202.


ORDER

Entitlement to service connection for a chronic respiratory 
disability is denied. 

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia with early arthritic changes is 
denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia with early arthritic changes is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

